PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Suttil et al.
Application No. 16/578,124
Filed: September 20, 2021
For: IMMISCIBLE LIQUID SEPARATED BATTERY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the paper filed October 20, 2021 which is being treated as a renewed petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Corrected Notice of Allowance and Fee(s) Due, mailed March 9, 2021 which set a period for reply of three months.  Accordingly, the date of abandonment of this application is June 12, 2021. A Notice of Abandonment was mailed June 25, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986. Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET